Citation Nr: 0621197	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-41 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of minor compression fracture of the 
spine (T-12).

2.  Entitlement to nonservice-connected pension benefits. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision of the RO that, in part, 
denied a disability rating in excess of 10 percent for 
service-connected residuals of minor compression fracture of 
the spine (T-12).

In May 2005, the veteran testified during a hearing before 
the undersigned at the RO.

During the hearing, the veteran raised the issue of service 
connection for depression, as secondary to the service-
connected residuals of minor compression fracture of the 
spine (T-12).  As that issue has not been adjudicated, it is 
referred to the RO for appropriate action.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has reported that 
he is unable to work, has submitted evidence of medical 
disability, and is claiming the maximum rating.  His inferred 
claim for a total rating based on individual unemployability 
is referred to the RO for initial adjudication.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.



REMAND

Under current rating criteria the veteran's residuals of 
minor compression fracture of the spine (T-12) are evaluated 
on the basis of its orthopedic and neurologic manifestations.  
The orthopedic manifestations are evaluated based on 
limitation of thoracolumbar spine motion.  General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), 
38 C.F.R. § 4.71a (2005).

In April 2004, the veteran was afforded a VA neurological 
examination.  Although the report of that examination shows 
flexion of the thoracolumbar spine to 90 degrees, extension 
to 30 degrees, and right and left lateral bending each to 30 
degrees; there is no opinion as to whether there was 
additional limitation due to functional factors or whether 
such limitation was attributable to the T-12 fracture.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

The veteran testified that he received VA outpatient 
treatment for his back disability every three months.  The 
claims folder does not contain treatment records for the 
period since June 2004.

The Board notes that a left leg deformity was noted at the 
time of the veteran's enlistment examination in March 1967.  
Service medical records also include a diagnosis of lumbar 
sprain in November 1967, following the jeep accident in which 
the veteran fractured his spine (T-12).  In December 1967, 
the veteran reported pain upon palpation of the spine at L4-
L5.  In September 1971, the veteran complained of low back 
pain with radiation to both hips and down his legs.  In 
September 2003, the veteran re-injured his lower back.  The 
veteran's testimony and statements can be read as claiming 
entitlement to service connection for lumbar disability as 
well as the disability from the fracture of T-12.

In June 2005, the RO denied entitlement to nonservice-
connected pension benefits on the basis that the veteran's 
income was excessive.  In August 2005, the veteran disputed 
this finding.  The RO has not issued a statement of the case 
in response to the notice of disagreement on this issue.  The 
Board is required to remand the claim for the issuance of 
such a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA outpatient 
treatment since July 2004 for a back 
disability.

2.  Afford the veteran a VA neurological 
examination and a VA orthopedic 
examination, for evaluation of the 
service-connected residuals of minor 
compression fracture of the spine (T-12).  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician(s) 
designated to examine the veteran, and 
the report of the examination(s) or 
addendum should note review of the claims 
folder.  

The neurological examiner should identify 
all current neurological symptoms 
associated with the veteran's service-
connected fracture of T-12.  The examiner 
should specify the nerves involved, note 
whether there is associated atrophy, or 
weakness, and express an opinion as to 
the severity of the disability for each 
nerve involved.

The orthopedic examiner should 
specifically report the ranges of motion 
of the thoracolumbar spine or whether the 
spine is ankylosed.  

If ankylosed, the examiner should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation, or neurologic symptoms due 
to nerve stretching.

The examiner should determine whether the 
fracture of T-12 is manifested by 
weakened movement, excess fatigability, 
incoordination or pain.  Such inquiry 
should not be limited to muscles or 
nerves. These determinations should, if 
feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination, 
including an opinion as to any additional 
limitation of motion during flare-ups.

The examiner should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician); 
over the last 12-month period that are 
attributable to the T-12 fracture.

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

3.  If the veteran fails to report to any 
scheduled examination(s), the AMC or RO 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  Adjudicate the issue of entitlement 
to service connection for disabilities of 
the low back other than fracture of T-12.  
This issue will be further considered by 
the Board, only if the veteran perfects 
an appeal.

5.  Issue a statement of the case with 
regard to the issue of entitlement to 
nonservice-connected pension benefits.  
The Board will further consider this 
issue only if a sufficient substantive 
appeal is received in response to the 
statement of the case.

5.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claim on appeal.  If the benefits sought 
remain denied, issue a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

